DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Dec. 30, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-21 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a DC power bus electrically connected to the plurality of DC/DC converters in parallel at the output end and electrically connectable to a load; a plurality of DC/alternating current (AC) inverters each having a DC end and an AC end, and each electrically connected to a power module of the plurality of power modules at the DC end; a rectifier path electrically connected to the plurality of DC/AC inverters at the AC end in parallel; an AC/DC rectifier having an AC end and a DC end, and electrically connected to the rectifier path at the AC end and to the DC power bus at the DC end; and a control device communicatively connected to the plurality of DC/DC converters and to the plurality of DC/AC inverters, and configured with control device executable instructions to cause the control device to: provide a first electrical power up to a threshold amount of electrical power to the load from the plurality of power modules via the plurality of DC/DC converters and the DC power bus; determine whether electrical power from an electrical utility is available; and 

Claims 11-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…providing a first electrical power up to a threshold amount of electrical power to a load from at least one power module via a plurality of DC/DC converters and a DC power bus; determining whether electrical power from an electrical utility is available; and providing a second electrical power from the at least one power module to a rectifier path via a plurality of DC/AC inverters in response to determining that the electrical power from the electrical utility is available, wherein the second electrical power comprises electrical power generated by the at least one power module in excess of the threshold amount of electrical power.” as set forth in the claims.

Claim 21 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a plurality of DC/alternating current (AC) inverters each having a DC end and an AC end, and each electrically connected to the power module of the plurality of power modules at the DC end; an AC bus electrically connected to the plurality of DC/AC inverters at the AC end in parallel; a bidirectional DC/AC inverter having a DC end and an AC end, and electrically connected to the AC 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849